DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2022 has been entered.

Response to Arguments
Applicant’s arguments dated 24 November 2022 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 10, 12, and 18 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose, et al. (US 20160273908 A1) in view of Latella, et al. (US 20080136961 A1.)
Regarding claim 1, Rose, et al. (hereafter, “Rose”) discloses an electronic device (400), comprising:
an optical collection device (406/602) having a first power consumption state (polarizer/switchable glass powered off, Fig. 6) and a second power consumption state (polarizer/switchable glass powered on, Fig. 7), and in response to being in the first power consumption state, the optical collection device being configured to obtain optical data in a collection range (light not obstructed from camera, [0044]);
a display device (402) including an optical component collection arranged in an array (a display device inherently has some light devices such as LEDs in order to be able to display an image to a user), and the display device (402) including a first region (display surface, 606) located in the collection range of the optical collection device (arranged to be within the light collection range of camera module 110 as shown in Figs. 6/7);
a control device (120) configured to control a first optical component subset of the optical component collection in the first region (control activation of the switchable glass, [0046]) to cause the first optical component subset in the first region to change between a first optical state (deactivation of switchable glass, Fig. 6) and a second optical state (activation of switchable glass, Fig. 7);
wherein:
in the first optical state, the optical collection device is allowed to obtain first optical data, the first optical data characterizing an external environment of the electronic device (ambient light passes through to acquire images when switchable glass is inactive, [0045]);
in the second optical state, the optical collection device is allowed to obtain second optical data, the second optical data not characterizing the external environment of the electronic device (when the switchable glass is active, light from ambient environment is not permitted to pass through, so any optical data captured by the imager is not of the ambient environment, [0046]);
the control device (120) is configured to:
in response to at least one of a closing operation of the optical collection device (“command received to block camera,” 308), control the first optical component subset in the first region to cause the first optical component subset to change from the first optical state to the second optical state (when Yes at 308, the camera switches from the open state to the closed state); and
in response to at least one of a starting operation of the optical collection device (“command received to not block camera”, 306), control the first optical component subset in the first region to cause the first optical component subset to change from the second optical state to the first optical state (when the command to activate camera is received, the camera is transitioned from the closed state to the open state.)

	However, while Rose discloses the above, the reference fails to disclose the use of a reminder device surrounding the first region and configured to prompt a power consumption state of the optical collection device, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Latella, et al. (hereafter, “Latella.”)
	Latella discloses a mobile device (202) with an embedded front-facing camera (204), similar to Rose.  Additionally, Latella discloses a reminder device (light, 424, Fig. 4; plurality of lights, 624, 630-638, Fig. 6) that indicates when the camera is collecting light to the user [0034.]  Latella discloses that this notification allows potential subjects of the camera to be informed when their image is being taken [0002.]
	This notification light can similarly be used with Rose.  By including the light array of Latella to indicate when the camera is active or inactive in Rose, a person would be aware that an image is being taken, enhancing personal privacy and security for a subject.  Therefore, it would be obvious to one of ordinary skill in the art to combine the teachings of Latella and Rose in order to enhance personal security for a subject being captured.

Regarding claim 3, the combination satisfies claim 1, wherein Rose discloses the display device (display, 402, Fig. 4) and Latella, as combined, further includes a second region (Fig. 5, 604) surrounding the first region (Fig. 5, 620), and the reminder device is entirely arranged in the second region (lights, 624, 630-638, are arranged entirely within the region surrounding center region 620.)

Regarding claim 9, the combination satisfies claim 1 wherein Rose discloses the control device includes:
a logic OR gate (the presence of a logical OR must inherently exist in order to perform the decisions at 306/308 of Fig. 3 because the system is deciding if it must process a command to block OR to not block the camera module);
a processor (110/120) configured to obtain a third control signal generated for a control operation of an image collection application (300);
a fourth controller, an output terminal of the fourth controller being connected to a first input terminal of the logic OR gate (inherent, because a controller to output a “block camera” command must exist in order for the decision at 306/308 to occur); and
a fifth controller, an output terminal of the fifth controller being connected to a second input terminal of the logic OR gate (inherent, because a controller to output a “do not block camera” command must exist in order for the decision at 306/308 to occur);
wherein the fourth controller and/or the fifth controller respond to the third control signal to control the first optical component subset located in the first region to change the optical state of the first optical component subset in first region (executing the commands to block or unblock the camera is made only performed when the image collection application is active; in other words, the decisions at 306/308 which read on the fourth/fifth controllers only occur in response to an output from 300.)

Claims 10, 12, and 18 are method variants of claims 1, 3, and 9 and are interpreted and rejected accordingly.

Regarding claim 19, the combination satisfies claim 1, wherein Latella, as combined, discloses the reminder device includes a plurality of LED indicators (Fig. 6, 624, 630-638) arranged surrounding (light arrangement shown in Fig. 6) the first region (620) and in a second region (604) of the display device (display, 402, as combined with Rose); and
the display device further includes a third region for display colored content (Rose: main display section of display 402 for displaying images [0043]), the third region is different from the first region and the second region (Rose: the LCD/OLED display region is separate from the camera region toward the top of device as shown in Figs. 4/5.)

Regarding claim 20, the combination satisfies claim 3, wherein Latella, as combined, discloses the second region (6604) is closed and reflects a region of a boundary of the first region (620) (arrangement shown in Fig 6.).

Regarding claim 21, the combination satisfies claim 3, wherein Latella, as combined, discloses the first region includes a circle; and
the second region includes a ring surrounding the circle (both circles shown in Fig. 6.)

Claims 4 - 8 and 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Martin (US 20160063274 A1.)
Regarding claim 4, Rose disclsoes claim 1.  Additionally, Rose discloses the first optical component subset located in the first region of the display device (the switchable glass in surface 606) changes the optical state according to a first control signal (controlled by an actuator 610 operated by the processor or a user, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in the rejections to claims 2 and 3, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a secondary control signal, such that the light can be activated even when the camera module is not in use and privacy intrusion is detected [0104.]
Incorporating the use of this indicator light into Rose is rendered obvious in view of Martin for the same rationale as in the rejection to claim 2.

Regarding claim 5, Rose discloses claim 1.  Additionally, Rose discloses a first controller (110) and the first controller controls the first optical component substrate in the first region to change optical states (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a first controller (“transmit notification,” 512; where it is inherent that in order to transmit a signal to control the indicator unit, a controller must be present.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 6, Rose discloses claim 1.  Additionally, Rose discloses a second controller (110) and the second controller controls the first optical component substrate in the first region to change the optical state of the first region (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a secondary control signal, such that the light can be activated even when the camera module is not in use and privacy intrusion is detected [0104.]  Therefore, because Martin discloses that the camera module can be controlled separately from the indicator unit, it is inherent that two separate controllers must exist.
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 7, the combination satisfies claim 4.  Additionally, Rose discloses the first optical component subset changes the optical state of the first region according to a control of the optical collection device (light blocking shield is inactive when camera is capturing ambient light, Fig. 6).  Martin, as previously combined in the rejection to claim 4, discloses the second optical component subset (indicator unit, 280) changes the optical state according to display data (where “display data” is the notification data of 512 intended to be displayed [0140-0141.])

Regarding claim 8, Rose dislcoses claim 1.  However, Rose fails to disclose a backlight device in a second region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of a backlight (LED of indicator light (280), [0123]) in a second region of the display device (shown in Fig. 2.)  Martin also discloses that the backlight is displaying preset content through a second optical component subset (where the activation of the LED from an inactive state is “preset content” being shown through the second region of the display.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Claims 13 - 17 are method variants of claims 4 - 8 and are interpreted and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698